13. General revision of the Rules of Procedure (
- Before the vote on Amendment 9:
on behalf of the Verts/ALE Group. - Madam President, I am making a request for referral back to committee and I would like to explain why. When discussing this legislation we talked a lot about impact assessments. That is to say: every time you introduce a new rule you have to be able to say what the impact will be. Concerning the new rules that we are going to vote on today in the Corbett report, we do not understand what the consequences will be of dramatically changing the way in which we make legislation by allowing the possibility of committees and multiple rapporteurs being able to present completely contradictory procedures and amendments for the vote in plenary.
That is why the Verts/ALE Group demands a referral back to the committee, not because we believe that we cannot improve the situation but because this involves pushing through a reform that will make our legislative life very difficult in the future.
(Applause)
Chairman of the Committee on Constitutional Affairs. - (DE) Madam President, the reform of the European Union is difficult enough but the reform of the European Parliament appears to be even more difficult. However, I must say to Mrs Frassoni that this reform process has now lasted two and a half years. We had a reform group that Mrs Frassoni herself belonged to. Our Committee complied with the conclusions of the reform group point by point. In other words, today we are presenting in plenary something that took two and a half years to discuss, debate and decide. There is therefore no reason why this point should be referred back to committee. Today, we should complete this final act and prepare for the new legislative period with many improvements to our work. I am therefore voting against the motion tabled by Mrs Frassoni.
rapporteur. - Madam President, I do not really think I need to add anything except that Monica Frassoni's justification about particular amendments might be a reason for her to vote against those amendments. They are certainly not a reason to refer the whole thing back to committee, which would preclude the adoption of any of the amendments that have been tabled today and which would be most unfortunate.
rapporteur. - Madam President, before you proceed to vote on Amendments 49 and 67, could I ask that you reverse the order of the vote and vote first on 67, which is a later compromise that emerged after the vote in the committee? I think it would be more helpful for us if we were to proceed that way around.